                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
                                Plaintiff,       )
                                                 )
vs.                                              )       Case No. 18-CR-30049-SMY
                                                 )
TERRANCE J. STIDIMIRE,                           )
                                                 )
                                Defendant.       )

                          PRELIMINARY ORDER OF FORFEITURE

        In the indictment filed in this case on March 21, 2018 (Doc.1), the United States sought

the forfeiture of certain property of Defendant Terrance J. Stidimire, pursuant to 18 U.S.C. §

924(d). The Court, upon consideration of the guilty plea in this matter, finds that the following

property is forfeitable and hereby ORDERS its forfeiture:

        A 9mm Hi-Point, Model C9, bearing serial number P1657162, with extended
        magazine, any and all ammunition contained within the pistol or seized with the
        pistol.

       The United States shall provide notice of the forfeiture and the right of persons other than

Defendant who have any claim or legal interest in any of the property to file a petition with the

Court. The Notice shall be provided in a manner consistent with Rule G(4)(a) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. The Notice shall state that

the petition will be set for a hearing to adjudicate the validity of the petitioner's alleged interest in

the property, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner's right, title, or interest in the forfeited property and any additional facts

supporting the petitioner's claim and the relief sought.

        The United States, also to the extent practicable, shall provide direct written notice to any

person known to have alleged an interest in the property that is the subject of the Order of


                                               Page 1 of 2
Forfeiture, as the substitute for the published notice to those persons so notified.

       Upon the filing a petition alleging the third-party interests in the property, the Court may

amend this Order to resolve the claimed third-party interests.

       The United States Marshal or the custodian for the Alcohol, Tobacco, Firearms and

Explosives shall seize and reduce to his possession, if he has not already done so, the above-

described property.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, shall

become final with respect to Defendant at the time of his sentencing, regardless of whether or not

the rights of actual or potential third-party petitioners have been determined by that time. This

Order shall be made part of the sentence of Defendant and shall be included in the judgment

imposed against him. This is a final Order with respect to Defendant; this Order may be amended

with respect to petitions filed by third-parties claiming an interest in the subject-matter forfeited

property.

       The United States may abandon forfeiture of the property by filing notice of the

abandonment with the Court.

       IT IS SO ORDERED.

       DATED: February 5, 2019

                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 2 of 2
